Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2015

                                      No. 04-15-00481-CV

                       JOERIS GENERAL CONTRACTORS, LTD.,
                                    Appellant

                                                v.

                                      Rolando CUMPIAN,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-14392
                        Honorable Stephani A. Walsh, Judge Presiding

                                         ORDER
       The reporter’s record for this appeal was due to be filed on November 1, 2015. On
November 2, 2015, court reporter Judy Stewart filed the second notice of late record seeking
another 45-day extension to December 14, 2015. This Court may not grant an extension of time
for more than 30 days. TEX. R. APP. P. 35.3(c).

       It is therefore ORDERED that Judy Stewart file the reporter’s record in this court no later
than November 23, 2015. NO FURTHER EXTENSIONS OF TIME WILL BE ALLOWED.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court